PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,408,762
Issue Date: 2 Apr 2013
Application No. 13/109,255
Filing or 371(c) Date: 17 May 2011
Attorney Docket No. LY1276-WHP33	


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed September 27, 2021.

The renewed petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,408,762 on April 2, 2013.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on April 2, 2017, with no payment received.  Accordingly, the patent expired on April 2, 2017 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on December 28, 2019 by Lei Yu, Reg. No. 65015, and the return 

The eight year anniversary of the issuance of this patent fell on April 2, 2021.

On September 12, 2021, a power of attorney appointing the individuals associated with Customer Number 116581 was received, which was accepted and a notice of the same was mailed to the correspondence address that is associated with Customer Number 116581 on September 14, 2021.

The undersigned attempted to charge both the 7½-year maintenance fee ($1880) and the associated petition fee ($1050) to Deposit Account number 50-6384 on November 5, 2021 (these fees total $2930).  However this was not possible since the amount $2,930 exceeds the available balance for this deposit account: 


    PNG
    media_image2.png
    487
    736
    media_image2.png
    Greyscale




Regarding the first and second requirements of 37 C.F.R. 
§ 1.378, neither the 7½-year maintenance fee nor the associated petition fee have been received.

Regarding requirement 37 C.F.R. § 1.378(b)(3), the required statement of unintentional delay has been received. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

As set forth above, the petition pursuant to 37 C.F.R. 
§ 1.378(b) that was filed on December 28, 2019 was dismissed via the mailing of a decision on June 5, 2020, and this renewed petition was filed after more than one year and three months had passed.

With this petition received on September 27, 2021, the sole inventor explains that he has resided in China since the filing of the application which matured into this patent; he hired a Chinese law firm to handle a patent application in China; the Chinese law firm then hired a law firm named Jackson IPG, PPLC as US patent counsel; and, the sole inventor was never advised of the need to maintain this patent.  The sole inventor further explains that he never received any notices from the USPTO post issuance, and he first became aware of the expiration of this patent on August 24, 2021 after he retained US counsel Anthony King.

Petitioner’s argument has been given careful consideration, and it has been determined that the record does not support a finding that the entire period of delay has been unintentional.
the sole inventor’s signature on the power of attorney form is dated December 23, 2019, which is less than a week before the power of attorney form was submitted concurrently with the original petition pursuant to 37 C.F.R. § 1.378(b) that was filed on December 28, 2019.

First, if the sole inventor was not aware of the need to maintain this patent until August 24, 2021, it is not clear why on December 28, 2019, his newly appointed representative registered patent agent Lei Yu filed an original petition pursuant to 37 C.F.R. § 1.378(b) on his behalf, along with $1,800.  The sole inventor will need to address this on second renewed petition.  He will also need to address whether he gave registered patent agent Lei Yu the $1,800 to submit to the USPTO.

Moreover, the sole inventor will also need to explain why, if he was unaware of the need to maintain this patent (which would suggest he was also unaware of the expiration of the same), he appointed power of attorney to a registered patent agent five days before the registered patent agent submitted a petition to reinstate this expired patent.

Second, since the USPTO mailed a decision dismissing the December 28, 2019 petition to the registered patent agent to whom the inventor appointed power of attorney, at the address where the inventor instructed the USPTO to direct all correspondence, it is not clear why the sole inventor was then unaware of both the need to maintain this patent and the dismissal of the December 28, 2019 petition.  The sole inventor will need to address this on second renewed petition.

Third, a statement of facts is also required from registered patent agent Lei Yu, which explains whether the sole inventor was aware of the expiration of this patent; whether the sole inventor was aware that a petition to reinstate this patent was filed on his behalf; whether the $1800 came from the sole inventor; and, whether he told the sole inventor that the December 28, 2019 petition had been dismissed.

Fourth, the sole inventor will need to explain why more than one year and three months was permitted to pass between the dismissal of the December 28, 2019 petition on June 5, 2020 and the filing of the September 27, 2021 petition.

The record does not currently support a finding that the entire period of delay was unintentional. 

Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  

The reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The second renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail1, hand-delivery2, or facsimile3.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply